Citation Nr: 1708508	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  10-09 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to higher disability ratings for service-connected posttraumatic stress disorder (PTSD) with panic disorder and depression, initially rated as 30 percent disabling prior to May 8, 2009, as 50 percent disabling from May 8, 2009, through November 10, 2014; and as 70 percent disabling since.  

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.

3. Entitlement to special monthly compensation (SMC) under the provisions of 38 U.S.C.A. § 1114 (s).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1975 and from January 2004 to October 2005, including service in Southwest Asia.  He additionally had several years of Army National Guard service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in relevant part, granted service connection for depression and assigned a 30 percent disability rating, effective October 7, 2005. 

In a September 2009 rating decision, the RO recharacterized the Veteran's service-connected psychiatric disability as PTSD with panic disorder and major depression, and assigned a 50 percent disability rating, effective May 8, 2009. 

In a December 2014 rating decision, the Agency of Original Jurisdiction (AOJ) assigned the service-connected PTSD with panic disorder and major depression a 70 percent disability rating, effective November 17, 2014.

The Board most recently remanded the Veteran's claim on appeal for further evidentiary development in April 2016.  In the remand, the Board noted the extensive history of the Veteran's disagreement with the rating assigned for his service-connected psychiatric disability, including the denial of entitlement to a disability rating higher than 50 percent in an October 2013 Board decision, and the subsequent issuance of a July 2014 Order of the United States the United States Court of Appeals for Veterans Claims (Court), in which the Court vacated and remanded the Board's October 2013 decision to the Board for compliance with the terms of a Joint Motion for Remand.  

The Board contemplated the issue of entitlement to a TDIU in the April 2016 remand.  The Board noted that the TDIU issue was not necessarily moot as it could serve as a basis for finding that the Veteran has a total rating for a single service-connected disability.  As a result of the evidence of record showing the Veteran's inability to work as a result of service-connected disabilities, the Board now finds that a TDIU claim has been raised by the record.  The Board has jurisdiction to consider entitlement to a TDIU in this instance as it is part and parcel to his disagreement with the initial rating assigned.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Additionally, VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2010); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  Under this duty to maximize benefits, SMC is to be accorded when a veteran becomes eligible without need for a separate claim.  Bradley, 22 Vet. App at 294. 

The Board has included the issues of entitlement to a TIDU and entitlement to SMC as part of the Veteran's current appeal.  


FINDINGS OF FACT

1.  The service-connected PTSD with panic disorder and depression has resulted, at times throughout the pendency of the appeal, in persistent sleep impairment, including frequent nightmares, severe depression and anxiety, panic attacks, speech impairment, and impaired impulse control, resulting in of occupational and social impairment with deficiencies in most areas; the Veteran's psychiatric disability has never resulted in total social and occupational impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name..

2.  The Veteran's service-connected PTSD with panic disorder and depression has rendered him unable to secure and follow a substantially gainful occupation during the entire course of his claim and appeal.  

3.  The Veteran has service-connected disabilities ratable to 60 percent independently of his service-connected PTSD with panic disorder and depression, since October 7, 2009, but no earlier.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 70 percent disability rating for PTSD with panic disorder and depression have been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code (DC) 9411 (2016).

2.  The criteria for entitlement to a TDIU are met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.16 (2016).

3.  The criteria for entitlement to SMC under 38 U.S.C.A. § 1114(s) are met as of October 7, 2009.  38 U.S.C.A. §§ 1114(s), 5107 (West 2014); 38 C.F.R. § 3.350 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In this case, VA provided adequate notice in a letter sent to the Veteran in December 2005, shortly after he filed his initial claim which included the issue of entitlement to service connection for depression. 

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished with respect; and therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained the Veteran's VA treatment records and available records pertaining to his claim for disability benefits administered by the Social Security Administration (SSA), and he has been provided examinations that are adequate for determining the level of his psychiatric impairment throughout the appeal period.  

The AOJ substantially complied with the Board's April 2016 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  Most notably, the Board remanded the increased rating claim to obtain the Veteran's VA mental health treatment records dated since April 2012, his SSA records, and to afford him a contemporary VA mental health examination in order to ascertain the current severity of his disability and to obtain opinion with respect to the severity of the disability at earlier points in the appeal period.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the Veteran's rating claim.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist with respect to this claim.

II.  Initial Disability Ratings

	A.  Applicable Law and Regulations

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  

In evaluating the severity of a disability, it is essential to trace the Veteran's medical history by considering the whole recorded history; thereby ensuring that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. §§ 4.1, 4.2, 4.41 (2016); see Peyton v. Derwinski, 1 Vet. App. 282 (1991).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

When considering initial ratings, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  Fenderson v. West, 12 Vet. App 119 (1999).

If a disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).  

A claimant bears the burden of presenting and supporting a claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

	B.  Rating Criteria and Analysis

The criteria for rating PTSD are found at 38 C.F.R. § 4.130, Diagnostic Code 9411.  PTSD, like all other mental health disabilities, is rated under the General Rating Formula for Mental Disorders.  Under this formula, a 10 percent evaluation is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130.

A 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily), with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands, impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficultly in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Symptoms listed in the VA's general rating formula for mental disorders serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115   (Fed. Cir. 2013).  In Vazquez-Claudio, the Federal Circuit held "that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration."  Id. at 117.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 116

The nomenclature employed in the rating formula is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-V).  See 38 C.F.R. § 4.130.  

Per applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  See 38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment, not solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  See 38 C.F.R. § 4.126(b).

The record contains an initial VA mental disorders examination dated in May 2006.  At that time, the Veteran reported sleep impairment, feelings of depression, and recurrent thoughts about his Iraq service.  He reported having nightmares related to his in-service stressors about twice a month.  He also reported feeling a lack of energy, feeling anxious and edgy, and he reported having crying spells.  He reported symptoms of hyperarousal and paranoia.  During the examination, the Veteran's affect appeared to be somewhat constricted and his mood depressed.  His eye contact was poor and he aimed his head toward the floor.  He also presented some symptoms of memory impairment.

The record contains multiple reports of VA mental health consultations.  During an initial consultation in February 2006 VA, the Veteran presented indications of severe depression and he reported having suicidal thoughts.  During consultations in March, April, and May 2006, he reported having significant anger and temper problems.  He reported feeling depressed and having crying spells.  He reported having a poor appetite and losing weight.  He further reported that he was only sleeping a couple of hours per night, and that he was having several nightmares, cold sweats, and that he was depressed.  He presented with symptoms of difficulty concentrating, hypervigilance, exaggerated startle response, and intense psychological distress at exposure to internal or external cues.  He was noted to have poor eye contact.  A clinician indicated that his symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  During an October 2006 consultation, the Veteran's wife reported that he had problems with memory and attention.  

During an April 2007 VA mental health consultation, the Veteran was focused on his inability to sleep throughout the night and his need for help with PTSD symptoms.  In December 2007, it was noted that his medications had been decreased and that this led to an exacerbation of his depression and anxiety.  The clinician noted that he had severe anxiety symptoms on the lower dose of Valium.  He continued to have intrusive thoughts, nightmares and anxiety attacks.  His mood was depressed and anxious, and he was mildly irritable at times.  Some anxiety and continuation of his symptoms were presented during a June 2008 consultation, where he also reported having memory problems. 

An August 2008 mental health evaluation, appearing in the Veteran's SSA records, noted that he had recurrent and intrusive recollections of a traumatic experience which were a source of marked distress.  His SSA benefits appear to have been awarded primarily as a result of his anxiety related disorders. 

The Veteran was afforded a subsequent VA PTSD examination in August 2009.  He reported significantly similar symptoms as reported during prior evaluations.  He reported having panic attacks two to three times per week, and depression, leading to him breaking down into tears also about two to three times per week.  His nightmares were reported to occur five to six times per night.  The examiner noted that he had very little degree or quality of social relationships or activities and leisure pursuits, and that he isolated himself from others.  The examiner also noted a history of prior suicidal thoughts and that he had moderate to severe memory loss and/or impairment.  The examiner additional noted irrelevant, illogical, or obscure speech patterns on a constant basis.  He further noted that the Veteran's depression and chronic anxiety was present to a moderate to severe degree. 

During subsequent consultations, the Veteran symptoms appear to have largely persisted; although improvements in some areas were noted.  In a September 2009 consultation, the clinician also noted that he had a flat mood with a somewhat constricted effect.  In March 2010, his mood was sad and his affect was somewhat blunted.  In December 2010, he reported that his depression was becoming worse.  In July 2012 he reported continued symptoms of nightmares and sleep disturbance, flashbacks, intrusive thoughts, avoidance behaviors, avoiding crows and close relationships, irritability, hypervigilance, and a hyper-startle reflex.  In August 2012, he reported ongoing nightmares nearly every night, but that his medication regimen was the best that he had been on. 

During a VA examination in February 2012, the Veteran described having problems with his mood and concentration that contributed to his inability to work.  He reported having suicidal thoughts four or five times in the prior six months.  He reported having irritable and aggressive impulses.  The examiner noted additional symptoms of anxiety, mild memory loss, and disturbance of motivation and mood.

A later examination, conducted in November 2014, showed that the Veteran's PTSD and depression coalesced to exacerbate his symptoms of anxiety and depression.  His symptoms largely continued the same.  He reported continued suicidal thoughts four to five times per month, and he admitted to having a suicidal plan.  He noted having an alteration in his arousal, which was identified by irritable behavior and angry outbursts with little or no provocation; reckless or self-destructive behavior; hypervigilance and an exaggerated startle response.  The examiner noted that his symptoms appeared to be significantly impairing his social or occupational functioning.  The veteran reported that he felt like he had relapsed and that he was getting worse."

A more recent VA examination was conducted in June 2016.  The Veteran's identified symptoms included recurrent significant intrusion symptoms; recurrent distressing dreams; and dissociative reactions and flashbacks; prolonged psychological distress and physiological reaction; persistent avoidance symptoms; negative alterations in mood or cognition in response to the trauma event through significant memory deficits about the trauma event; persistent and exaggerated negative beliefs or expectations about himself.  The examiner noted that he had persistent, distorted cognitions about the cause or consequences of his traumatic events that led him to blame himself.  He had a persistent negative emotional state, a markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, and a persistent inability to experience positive emotions.  Additional symptoms were noted substantially similar to prior evaluations and examination reports.  The Veteran reported himself that his symptoms had stayed about the same, with some things having improved, but not to a significant degree.  

In a July 2016 addendum examination report, the VA examiner commented that it appeared that overall the Veteran's mental health impairment had been incrementally worsening but had stabilized.

After a thorough review of the evidence, it appears that although the symptoms associated with the Veteran's service-connected psychiatric disability have fluctuated in severity to some degree throughout the appeal period, they have largely remained fairly consistent throughout the appeal period appear.  The Board has determined that his symptoms closely parallel the type of symptoms described in the criteria for the 70 percent disability rating for the entire appeal period.  

Since before the initial May 2006 VA examination, the Veteran has been noted to have severe depression, to experience crying spells, to have persistent sleep impairment, including frequent nightmares, and to have suicidal thoughts.  These symptoms have consistently been noted throughout the appeal period, and the evidence tends to show that these symptoms to be affecting his ability to function independently, appropriately and effectively, especially where a VA clinician noted that his symptoms caused clinically significant distress or impairment in his social, occupational, or other areas of functioning.  Persistent anxiety attacks have also been frequently noted in the record, and his anxiety was noted to be severe in the August 2009 VA examination report.  That examiner additionally noted irrelevant, illogical, or obscure speech patterns on a constant basis.  The February 2012 examiner further described irritable and aggressive impulses, indicative of impaired impulse control.  This, the Board recognizes is consistent with the report of temper and anger problems found in the February 2006 VA records.  The February 2012 examiner noted rather frequent suicidal thoughts that had become more frequent at the time of the November 2014 VA examination.  Other symptoms reported at the November 2014 and June 2016 VA examinations appeared to remain fairly consistent, including symptoms of anxiety and depression, and ongoing sleep impairment, with nightmares.  

The Board notes that the Veteran's symptoms throughout the appeal period are, overall, of the type and degree contemplated by the criteria for a 70 percent disability rating, and the symptoms are indicative of occupational and social impairment with deficiencies in most areas, including thinking, mood, and family relations as well as work - which the Veteran has been unable to participate in during the course of the claim and appeal.  

While the Board finds that a 70 percent rating is warranted based on the Veteran's presented psychiatric disability symptoms throughout the entire appeal period, the Veteran's disability has presented virtually no symptoms similar to the types or degree of symptoms described in the criteria for a 100 percent disability rating.  While the Veteran has had intermittent illogical, obscure, or irrelevant speech, he has not presented gross impairment of communication.  While he has frequently presented with suicidal thoughts, he has not been found to be in a persistent danger of hurting himself, as he has clearly stated that he could not go through with committing suicide.  Additionally, while the record had demonstrated an inability of the Veteran to preform many activities of daily living, this has been noted to be more of a result of his orthopedic and cardiovascular disabilities.  The record does not show total occupational and social impairment, as is required for the 100 percent schedular rating.

Based on the foregoing evidence, the Board finds that application of the 70 disability rating for the entire appeal period is warranted.  Cf. 38 C.F.R. § 4.7.  Accordingly, reasonable doubt is resolved in favor of the Veteran, and a 70 percent disability rating is warranted for Veteran's PTSD with panic disorder and depression for the entire appellate period.  A preponderance of the evidence is, however, against the assignment of a 100 percent rating at any point during the appeal period.  38 U.S.C.A. § 5107(a).  

	C.  Extraschedular Consideration 

The Board has considered the question of entitlement to an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

The evidence in this case does not show that the symptoms associated with the Veteran's psychiatric disability present an exceptional disability picture beyond that contemplated in the rating criteria.  Comparison between his symptoms and the criteria found in the rating schedule shows that the rating criteria reasonably describe his disability level and symptomatology-his noted persistent sleep impairment, severe depression and anxiety, panic attacks, speech impairment, impaired impulse control are symptoms expressly contemplated by the schedular rating criteria.  The Veteran has clearly and consistently reported that he has not been hospitalized as a result of his psychiatric disability.  He has not otherwise identified any symptoms not recognized by the rating criteria, or presented evidence showing how the rating criteria are inadequate.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  The evidence does not show a combined effect, from his other service connected disabilities that act together with his service-connected psychiatric disability that makes the disability picture surrounding the service-connected psychiatric disability an unusual or exceptional one.  

III.  Entitlement to a TDIU

A claim for a TDIU is a potential part of an initial rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  TDIU may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of 1) a single service-connected disability ratable at 60 percent or more, or 2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  In determining the severity of impairment, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

In the instant appeal, the Board has now awarded a 70 percent disability rating for the Veteran's service-connected PTSD with panic disorder and depression for the entire appeal period, dating back to October 7, 2005.  Service connection has also been in effect for myocardial infarction with stent and coronary artery bypass graft three vessel, rated as 10 percent disabling from October 7, 2005 to March 3, 2010, and as 60 percent disabling since; for limitation of pronation of the right and left upper extremities, each rated as 20 percent disabling since October 7, 2009; for tinnitus, rated as 10 percent disabling since October 7, 2009; for ulnar nerve lesion of the left upper extremity, and right and left knee degenerative arthritis, each disability rated as 10 percent disabling since October 7, 2009; for degenerative arthritis, status post-compression fracture at T12, and for associated radiculopathy into the right lower extremity, both rated as 10 percent disabling since March 4, 2010; for bilateral hearing loss, erectile dysfunction, residuals scars of bypass surgery on the chest and left leg, and for laceration of the chin, each rated as noncompensable since October 7, 2005; and for ulnar nerve lesion of the right upper extremity, rated as noncompensable since October 7, 2009.  The disability percentage criteria for schedular TDIU eligibility under 38 C.F.R. § 4.16(b) are met throughout the appeal period.  

The record establishes that the Veteran suffered a minor heart attack while serving in Iraq in May 2004.  He then suffered a major heart attack while on leave from Iraq in July 2004.  This resulted in a medical release from service.  The record further established that the Veteran has not worked since his separation from service, and he has been in receipt of SSA benefits apparently primarily as a result of psychiatric disability.  His disability onset was determined to be in October 2005.  

He reported during the May 2006 mental disorders examination that his only work experience had been in the construction industry, even his National Guard experience consisted primarily of construction work.  The National Guard had been his primary employer for several years prior to his active duty.   He reported that his only employment outside of the military was some construction work.   He reported having graduated from high school, and elsewhere reported having taken some college coursed prior to his discharge.  He was reportedly able to do some work around his home and with some livestock on his property.  

As noted previously, the May 2006 mental disorders examination further noted the Veteran's symptoms of sleep impairment, lack of energy, feelings of anxiousness, and his crying spells.  His affect was constricted and his mood depressed, and he maintained poor eye contact and he aimed his head toward the floor.  He also presented some symptoms of memory impairment.

The Veteran's other reported psychiatric symptom would also appear to have a significant effect on his ability to secure or follow substantially gainful occupation for which his education and occupational experience would otherwise qualify him; wherein he reported that he was only sleeping a couple of hours per night, and that he was having several nightmares, cold sweats, and that he suffered from depression.  Additionally, where a treating clinician noted that his symptoms caused clinically significant distress or impairment in social, occupation, or other important areas of functioning, his employability would certainly be affected.  

While the Veteran reported during his August 2009 VA PTSD examination, that his unemployment was not due to the effects of his mental disorder, the examiner noted that his depression symptoms resulted in his inability to function and get started at times.  The examiner further noted his panic attacks, and depression, which led him to break down into tears, each occurred about two to three times per week.  He also had chronic, moderate to severe memory loss and/or impairment, and irrelevant, illogical, or obscure speech patterns on a constant basis.

During his February 2012 VA PTSD examination, the Veteran indicated that his heart condition and psychiatric problems contributed to his unemployability.  During a June 2016 VA examination, he reported that his employment restrictions were due to his back, arms, elbows, and knees.  

The Board finds that the evidence of record establishes that since May 2005, the Veteran's service-connected psychiatric disability, acting alone, has rendered him unable to secure and follow a substantially gainful occupation.  Although the Board has considered the evidence showing other disabilities also render him unemployable, the Board finds that the evidence supports a finding that his psychiatric disability alone renders him unemployable and has done so for the entire appeal period.  This is primarily shown by the comments of medical professionals.  Here, the Board notes that this determination is not inconsistent with its determination that the Veteran's psychiatric disability does not result in total occupational and social impairment, which is the criteria for the 100 percent schedular rating.  

For the reasons stated above, TDIU must be granted for the entire appeal period.  

IV.  Special Monthly Compensation

To establish entitlement to SMC under 38 U.S.C.A. § 1114 (s), the evidence must show that a Veteran has a single service-connected disability evaluated as 100 percent disabling and an additional service-connected disability, or disabilities, evaluated as 60 percent or more disabling that is separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or, the Veteran has a single service-connected disability evaluated as 100 percent disabling and due solely to service-connected disability or disabilities, the Veteran is permanently and substantially confined to his or her immediate premises.  38 C.F.R. § 3.350 (i). 
 

The Court has held that although a TDIU may satisfy the "rated as total" element of section 1114(s), a TDIU based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of "a service-connected disability" because that requirement must be met by a single disability.  The Court declared, however, if a Veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render the Veteran unemployable and thus entitled to a TDIU rating based on that condition alone.  Buie, 24 Vet. App. at 250

In this case, the Board has granted entitlement to a TDIU for the entire appellate period based on his service-connected psychiatric disability.  Since, but not before, October 7, 2009, the Veteran has other service-connected disabilities that combine to 60 percent and are separate and distinct from his psychiatric disability.  These are tinnitus (10 percent), left upper extremity limitation of pronation (20 percent); right upper extremity limitation of pronation (20 percent), lesion of the left upper extremity ulnar nerve (10 percent), degenerative arthritis of the left knee (10 percent), and degenerative arthritis of the right knee (10 percent).  Application of 38 C.F.R. § 4.25 yields a combined rating of 60 percent.  Thus, the TDIU, independently supported by the psychiatric disability satisfies a single disability rated as total, and his other disabilities constitute additional disabilities ratable at 60 percent.  He therefore meets the criteria for SMC at the § 1114(s) rate as of October 7, 2009, but not earlier.  There is no reasonable doubt to be resolved as to any earlier date.


ORDER

Entitlement to an initial 70 percent disability rating for PTSD with panic disorder and depression is granted effective October 7, 2005, subject to the laws and regulations governing the disbursement of monetary benefits.

Entitlement to a TDIU is granted effective October 7, 2005, subject to the laws and regulations governing the disbursement of monetary benefits.  

Entitlement to SMC under 38 U.S.C.A. § 1114 (s) is granted effective October 7, 2009, subject to the laws and regulations governing the disbursement of monetary benefits.


_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


